FIRST AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT Dated as of March 30, 1999
between and among RED RIVER ENERGY, L.L.C. and RED RIVER FIELD SERVICES, L.L.C
"Borrowers" and BANK OF OKLAHOMA, NATIONAL ASSOCIATION "BANK" FIRST AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT THIS FIRST AMENDED AND RESTATED REVOLVING
CREDIT AGREEMENT, dated as of March 30, 1999, is made and entered into between
and among RED RIVER ENERGY, L.L.C., an Oklahoma limited liability company
("Energy"), and RED RIVER FIELD SERVICES, L.L.C, an Oklahoma limited liability
company ("Services") (Energy and Services being collectively referred to herein
as the "Borrowers") and BANK OF OKLAHOMA, NATIONAL ASSOCIATION("Bank").
WITNESSETH: WHEREAS, Energy and the Bank entered into that certain Revolving
Credit Agreement dated as of August 5, 1998 (the "Existing Agreement") pursuant
to which the Bank established a $25,000,0000 reducing revolving line of credit
(initially subject to a Collateral Borrowing Base of $5,800,000 for the purposes
therein set forth and on the conditions, limitations, terms and provisions
therein provided; WHEREAS, Borrowers have applied to Bank for certain
modifications and amendments to the Existing Agreement, including without
limitation, an increase in the Collateral Borrowing Base to $7,700,000,
elimination of the reducing borrowing base feature thereof, and with the
increased funds available pursuant to the Commitment being for the purpose of
funding (i) purchases of producing oil and gas properties and undivided
leasehold working interests, including the acquisition by Energy of certain oil
and gas properties and the acquisition by Services of a pipeline and gathering
system, each from McIntosh Gas Company (the "Seller"), as more particularly
described in the Amended Mortgage herein (collectively the "McIntosh
Properties") for approximately $_________ concurrently herewith, (ii) workovers
and exploration expenses in connection with the McIntosh Properties and other
development, drilling and operating expenses pertaining thereto, (iii) the
issuance of standby letters of credit on either Borrowers' account as the
operator of certain of its oil and gas producing properties and/or the gathering
system; and (iv) general business purposes. WHEREAS, Bank is willing to modify
and amend the Commitment to the Borrowers upon the terms and conditions herein
set forth, including, without limitation, Borrowers' granting in favor of Bank a
continuing and continuous first and prior mortgage lien, pledge of and security
interest in certain oil and gas leasehold, mineral and mining interests in
certain properties, including the McIntosh Properties, all as more particularly
described and defined in the First Amended Mortgage hereinafter defined as
collateral and security for all Indebtedness incurred pursuant to the
Commitment. NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and other good and valuable consideration, receipt
of which is acknowledged by the parties hereto, the parties agree, as follows:
ARTICLE I CERTAIN DEFINITIONS When used herein, the following terms shall have
the following meanings: 1.1 "Applicable Prime Rate" shall mean the annual rate
of interest announced by Chase Manhattan Bank, National Association, New York,
New York ("Chase") from time to time as its prime or base rate, which shall be
the rate used by Chase as a base or standard for pricing purposes and which
shall not necessarily be its "best" or lowest rate. Should Chase cease to
announce a prime or base rate, or should it be merged, consolidated, liquidated
or dissolved in such a manner that it loses its separate corporate or banking
identity, then the Applicable Prime Rate shall be the Prime Rate published by
the Wall Street Journal in its "Money Rates" column or a similar rate if such
rate ceases to be published. Any change in the Applicable Prime Rate shall be
effective as of the date of the change. 1.2 "Authorized Signatory(ies)" shall
mean either Rolf Hufnagel or Robert E. Davis, Jr., or any other person(s)
authorized in writing thereby or pursuant to members/managers resolutions duly
adopted by each of the Borrowers' members/executive committee to request
Revolving Credit Loan advances hereunder, request the issuance of standby
letters of credit or direct voluntary prepayment(s) of the Note as permitted
hereby. 1.3 "Base Rate Option" shall have the meaning ascribed to that term in
Section 2.8(a) of this Agreement. 1.4 "Business Day" shall mean a day other than
a Saturday, Sunday or a day upon which banks in the State of Oklahoma are closed
to business generally. 1.5 "Cash Flow Coverage Ratio" shall mean, as of any
determination date, with each component calculated in accordance with GAAP on a
trailing four quarter basis, the ratio of: Numerator: EBIDA; Denominator: The
sum of (i) the current maturities of all Long Term Debt, plus (ii) all interest
expense of Borrowers during the preceding 12-month period. 1.6 "CERCLA" shall
mean the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, together with all regulations and rulings promulgated with
respect thereto. 1.7 "Closing Date" shall mean March 30, 1999. 1.8 "Collateral"
shall have the meaning assigned to that term in Article IV of this Agreement.
1.9 "Collateral Borrowing Base" shall have the meaning ascribed to that term in
Section 3.2 of this Agreement. 1.10 "Commitment" shall mean the agreement of
Bank to make Revolving Credit Loans under Section 2.1 of this Agreement for the
limited purposes therein provided. 1.11 "Commitment Termination Date" shall mean
the earlier of July 31, 2001 or such date as the Commitment is otherwise
terminated, canceled or extinguished in accordance with the terms and provisions
of the Agreement. 1.12 "Corresponding Source of Funds" shall mean in the case of
any Libor-Rate Funding Period, the proceeds of hypothetical receipts by Bank
through a branch, subsidiary or affiliate of one or more Dollar deposits in the
interbank eurodollar market at the beginning of the applicable thirty (30),
sixty (60), ninety (90) or one hundred eight (180) day Libor-Rate Funding Period
and in an aggregate amount approximately equal to the Loan advances covered by
such Funding Period(s). 1.13 "Current Assets" shall mean the value of Borrowers'
current assets determined in accordance with GAAP plus, as of any date, the
current unused availability on the Commitment. 1.14 "Current Liabilities" shall
mean the amount of Borrowers' current liabilities as determined in accordance
with GAAP, excluding therefrom current maturities due on the Loans. 1.15
"Current Ratio" shall mean the ratio of Current Assets to Current Liabilities.
1.16 "Debt" shall mean and include, as of any date, all items which, in
accordance with GAAP, would be included on the liabilities side of Borrowers'
balance sheet, including all obligations under leases which, in accordance with
GAAP, would be recorded as capital leases, but excluding stated capital, paid-in
capital and retained earnings. 1.17 "Default Rate" shall mean the Applicable
Prime Rate plus six percentage points (6%) per annum. 1.18 "Dollar," "Dollars,"
and the symbol "$" shall mean lawful money of the United States of America. 1.19
"EBIDA" shall mean, as of any determination date the sum of Borrowers' (i) net
income for the preceding 12-month period; plus (ii)interest expense during the
preceding 12-month period; plus (iii) depreciation and amortization of
intangibles expense for the preceding 12-month period (to the extent subtracted
in computing net income). 1.20 "Environmental Laws" shall mean Laws, including
without limitation federal, state or local Laws, ordinances, rules, regulations,
interpretations and orders of courts or administrative agencies or authorities
relating to pollution or protection of the environment (including, without
limitation, ambient air, surface water, groundwater, land surface and subsurface
strata), including without limitation CERCLA, SARA, RCRA, HSWA, OPA, HMTA, TSCA
and other Laws relating to (i) Polluting Substances or (ii) the manufacture,
processing, distribution, use, treatment, handling, storage, disposal or
transportation of Polluting Substances. 1.21 "ERISA" shall mean the Federal
Employee Retirement Income Security Act of 1974, as amended, together with all
regulations and rulings promulgated with respect thereto. 1.22 "Evaluated
Property" shall mean all of the Mortgaged Property and the Other Property,
collectively. 1.23 "Event of Default" shall mean any of the events specified in
section 8.1 of this Agreement, and "Default" shall mean any event, which
together with any lapse of time or giving of any notice, or both, would
constitute an Event of Default. 1.24 "Funding Periods" shall have the meaning
ascribed to that term in Section 2.8(b) of this Agreement. 1.25 "GAAP" shall
mean generally accepted accounting principles applied on a consistent basis in
all material respects to those applied in the preceding period. Unless otherwise
indicated herein, all accounting terms will be defined according to GAAP. 1.26
"Guaranties" shall mean the limited guaranty agreements of each of the
Guarantors, in the form of Exhibits H-1 through H-6, inclusive, to the Existing
Agreement. 1.27 "Guarantors" shall mean Rolf Hufnagel, Robert E. Davis, Jr.,
Stephen J. Vogel, Janet L. McGehee, Billy L. Baysinger and Brent A. Biggs. 1.28
"hereby," "herein," "hereof," "hereunder" and similar such terms shall mean and
refer to this Agreement as a whole and not merely to the specific section,
paragraph or clause in which the respective word appears. 1.29 "HMTA" shall mean
the Hazardous Materials Transportation Act, as amended, together with all
regulations and rulings promulgated with respect thereto. 1.30 "HSWA" shall mean
the Hazardous and Solid Waste Amendments of 1984, as amended, together with all
regulations and rulings promulgated with respect thereto. 1.31 "Hydrocarbons"
shall have the meaning assigned to that term in the Mortgage. 1.32
"Indebtedness" shall mean and include any and all: (i) indebtedness, obligations
and liabilities of Borrowers to Bank incurred or which may be incurred or
purportedly incurred hereafter pursuant to the terms of this Agreement or any of
the other Loan Documents, and any extensions, renewals, substitutions,
amendments and increases in amount thereof, including such amounts as may be
evidenced by the Note and all lawful interest, service fees, commitment fees,
letter of credit issuance fees and other charges, and all reasonable costs and
expenses incurred in connection with the preparation, filing and recording of
the Loan Documents, including attorneys fees; (ii) all reasonable costs and
expenses, including attorneys' fees, paid or incurred by Bank in enforcing or
attempting to enforce collection of any Indebtedness and in enforcing or
realizing upon or attempting to enforce or realize upon any collateral or
security for any Indebtedness and in protecting and preserving Bank's interest
in the Indebtedness or any collateral or security for any Indebtedness in any
bankruptcy or reorganization proceeding, including interest on all sums so
expended by Bank accruing from the date upon which such expenditures are made
until paid, at an annual rate equal to the Default Rate; (iii) sums expended by
Bank in curing any Event of Default or Default of Borrowers under the terms of
this Agreement, the other Loan Documents or any other security agreement or
other writing evidencing or securing the payment of the Note together with
interest on all sums so expended by Bank accruing from the date upon which such
expenditures are made until paid, at an annual rate equal to the Default Rate;
and (iv) all "Indebtedness" or "Secured Indebtedness" as said terms are defined
in each of the Loan Documents. 1.33 "Laws" shall mean all statutes, laws,
ordinances, regulations, orders, writs, injunctions, or decrees of the United
States, any state or commonwealth, any municipality, any foreign country, any
territory or possession, or any Tribunal. 1.34 "Letters of Credit" shall mean
any and all letters of credit issued by Bank pursuant to the request of the
Borrowers in accordance with the provisions of Section 2.7 hereof which at any
time remain outstanding and subject to draw by the beneficiary, whether in whole
or in part. 1.35 "Libor-Rate" shall have the meaning ascribed to that term in
Section 2.8(a) of this Agreement. 1.36 "Libor-Rate Funding Periods" shall have
the meaning ascribed to that term in Section 2.8(b) of this Agreement. 1.37
"Libor-Rate Option" shall have the meaning ascribed to that term in Section
2.8(a) of this Agreement. 1.38 "Lien" shall mean any mortgage, pledge, security
interest, encumbrance, lien or charge of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, any lease in the nature thereof, and the filing of or agreement to
give any financing statement or other similar form of public notice under the
Laws of any jurisdiction). 1.39 "Loans" shall mean the Revolving Credit Loans or
any advance made by Bank under the Note. 1.40 "Loan Documents" shall mean this
Agreement, the Note, the Security Instruments and all other documents,
instruments and certificates executed and delivered to Bank by Borrowers
pursuant to the terms of this Agreement. 1.41 "Long-Term Debt" shall mean, as of
any date, all Debt of Borrowers which, in accordance with GAAP, would be
classified as long-term debt or as the long-term portion of capitalized lease
obligations on Borrowers' balance sheet. 1.42 "Mortgage" shall have the meaning
assigned to that term in Section 4.1 of this Agreement. 1.43 "Mortgaged
Property" shall have the meaning assigned to that term in the Mortgage. 1.44
"Note" shall mean the revolving credit note described in Section 2.2 of this
Agreement, together with each and every extension, renewal, modification,
replacement, substitution and change in form thereof which may be from time to
time and for any term or terms effected. 1.45 "OPA" shall mean the Oil Pollution
Act of 1990, as amended, together with all regulations and rulings promulgated
with respect thereto. 1.46 "Option" shall mean the Base Rate Option or
Libor-Rate Option. 1.47 "Other Property" shall have the meaning assigned to that
term in Section 3.2(c) of this Agreement. 1.48 "Person" shall mean and include
an individual, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, and a government or any department, agency or
political subdivision thereof. 1.49 "Polluting Substances" shall mean all
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes and shall include, without limitation, any flammable explosives,
radioactive materials, oil, hazardous materials, hazardous or solid wastes,
hazardous or toxic substances or related materials defined in CERCLA/SARA,
RCRA/HSWA and in the HMTA; provided, in the event either CERCLA/SARA, RCRA/HSWA
or HMTA is amended so as to broaden the meaning of any term defined thereby,
such broader meaning shall apply subsequent to the effective date of such
amendment and, provided further, to the extent that the Laws of any State or
other Tribunal establish a meaning for "hazardous substance, "hazardous waste,"
"hazardous material," "solid waste" or "toxic substance" which is broader than
that specified in CERCLA/SARA, RCRA/HSWA, or HMTA, such broader meaning shall
apply. 1.50 "RCRA" shall mean the Resource Conservation and Recovery Act of
1976, as amended, together with all regulations and rulings promulgated with
respect thereto. 1.51 "Revolving Credit Borrowing Base" shall have the meaning
ascribed to that term in Section 2.5 of this Agreement. 1.52 "Revolving Credit
Loans" shall have the meaning assigned to that term in Section 2.1 of this
Agreement. 1.53 "SARA" shall mean the Superfund Amendments and Reauthorization
Act of 1987, as amended, together with all regulations and rulings promulgated
with respect thereto. 1.54 "Security Instruments" shall mean the Mortgage (as
defined in Section 4.1 hereof) and all other financing statements, mortgages,
deeds of trust, assignments, lien entry forms, security agreements, documents or
writings of any and all amendments and supplements thereto, granting, conveying,
assigning, transferring or in any manner providing Bank with a security interest
or mortgage lien in any property as security for the repayment of all or any
part of the Indebtedness. 1.55 "Seller" shall have the meaning assigned to that
term in the Preamble of this Agreement. 1.56 "Taxes" shall mean all taxes,
assessments, fees, or other charges or levies from time to time or at any time
imposed by any Laws or by any Tribunal. 1.57 "Tribunal" shall mean any
municipal, state, commonwealth, Federal, foreign, territorial or other
sovereign, governmental entity, governmental department, court, commission,
board, bureau, agency or instrumentality. 1.58 "TSCA" shall mean the Toxic
Substances Control Act, as amended, together with all regulations and rulings
promulgated with respect thereto. 1.59 "WEHLU Properties" shall have the meaning
assigned to that term in the Preamble of this Agreement. ARTICLE II REVOLVING
CREDIT LOANS 2.1 Revolving Credit Loans. Bank agrees, upon the terms and subject
to the conditions hereinafter set forth, to make loans ("Revolving Credit
Loans") to Borrowers from the Closing Date until the Commitment Termination Date
or until such later date as Bank shall have extended its Commitment in writing
unless its Commitment shall be sooner terminated pursuant to the provisions of
this Agreement, in such amounts as may from time to time be requested by
Borrowers for the purpose of funding its purchase of the McIntosh Properties
from the Seller and other acquisitions from time to time; workovers and
exploration expenses in connection with the McIntosh Properties or the WEHLU
Properties (as defined and described in the Existing Agreement) and other
development, drilling and operating expenses for Energy's properties, including
without limitation the McIntosh Properties; the issuance of standby letters of
credit on either Borrowers' account as operator of certain of the Mortgaged
Property; and Borrowers' general business needs, so long as the aggregate
principal amount of all Revolving Credit Loans outstanding and unpaid at any
time under the Note, together with the unfunded portions of all Letters of
Credit outstanding or requested by Borrowers, does not exceed the Revolving
Credit Borrowing Base. 2.2 Note. On the Closing Date Borrowers shall execute and
deliver, to the order of Bank, Borrowers' joint and several replacement
revolving credit note in the principal amount of $25,000,000, the form of which
is annexed hereto as Exhibit A and hereby made a part hereof (hereinafter
referred to as the "Note"). The Note shall be dated as of the Closing Date, and
shall bear interest as described in Section 2.8 hereof. After maturity (whether
by acceleration or otherwise) the Note shall bear interest at the Default Rate,
payable on demand. Interest shall be calculated on the basis of a year of 360
days but assessed for the actual number of days elapsed in each accrual period.
2.3 Revolving Credit Advances, Payments and Voluntary Prepayment. Revolving
Credit Loans requested by Borrowers from Bank shall (i) be requested in writing
on the form of Revolving Loan Request annexed hereto as Exhibit B and hereby
made a part hereof (the "Request"), executed by Borrowers and delivered to Bank
no later than one Business Day prior to the date upon which the advance is to be
made, or alternatively, requested telephonically before 12:00 noon (applicable
current time in Tulsa, Oklahoma), specifying the amount and the proposed date
thereof, such telephonic request to be promptly confirmed by a written request;
(ii) not cause the aggregate outstanding and unpaid principal amount of the
Revolving Credit Note to exceed the Revolving Credit Borrowing Base; (iii) be
for one of the purposes described in Section 2.1 hereof; (iv) be in the amount
of $10,000 or an integral multiple thereof; and (v) be advanced by Bank on the
applicable date, provided the Revolving Loan Request is timely received by Bank
in accordance with Section 2.3(i) hereof and all other conditions of funding
established herein are met. All advances made by Bank shall, for mutual
convenience, be deposited to the general depository account of Borrowers with
Bank, and Bank shall have no responsibility to monitor the allocation or
distribution of such advances in any other respect. The advance made on the
Closing Date shall be for the sole purpose of funding the acquisition of the
McIntosh Properties from Seller. In consideration of Bank permitting Borrowers
to make requests for Revolving Credit Loans by telephone, Borrowers state that
they are fully aware of the risks attendant thereto, and agree to accept all
such risks and to hold Bank harmless from any loss which Borrowers may incur by
reason of any such non-written request, other than such as result from Bank's
gross negligence or wanton disregard. All advances made by Bank on the Note and
all payments or prepayments of principal and interest thereon made by Borrowers
shall be recorded by Bank in its records, and the aggregate unpaid principal
amount so recorded shall be conclusive evidence of the principal amount owing
and unpaid on the Note. The unfunded portion of each outstanding Letter of
Credit shall be deemed a funding against the Commitment but not for the purpose
of accrual of interest on the Note until the date portions thereof are actually
funded by Bank. The failure to so record shall not, however, limit or otherwise
affect the obligations of Borrowers hereunder or under the Note to repay the
principal amount of each Revolving Credit Loan together with all interest
accrued thereon. Borrowers may from time to time make prepayments of principal
without premium or penalty on Base Rate Option Loans with no notice on or prior
to 2:00 p.m (applicable current time in Tulsa, Oklahoma) on the date of such
prepayment. Borrowers may reborrow amounts paid or prepaid subject to the
limitations and conditions for Revolving Credit Loans contained herein. All
payments and prepayments shall be made in lawful money of the United States of
America in immediately available funds. Any payments or prepayments on the Note
received by Bank after 2:00 o'clock P.M. (applicable current time in Tulsa,
Oklahoma) shall be deemed to have been made on the next succeeding Business Day.
All outstanding principal of and accrued interest on the Note not previously
paid hereunder shall be due and payable at maturity on July 31, 2001, unless
such maturity shall be extended by Bank in writing or accelerated pursuant to
the terms hereof. 2.4 Authorized Signatory. An Authorized Signatory may, from
time to time, notify Bank in writing of a change in the Authorized Signatories.
From and after Bank's receipt of such written notice, Bank may rely on any such
request or certificate purportedly signed by any individual who has been so
designated as an Authorized Signatory pursuant to this Agreement unless or until
it receives written notice from an Authorized Signatory of the deletion of an
Authorized Signatory. 2.5 Revolving Credit Borrowing Base. Borrowers will not
request, nor will they accept, the proceeds of any Revolving Credit Loan or
advance under the Note (or the issuance of any Letter of Credit) at any time
when the amount thereof, together with the sum of the unpaid principal amount of
the Note plus the unfunded portion of all Letters of Credit outstanding or
requested by Borrowers to be issued by Bank on behalf of or for the account of
Borrowers at the time of such borrowing base calculation, exceeds the Revolving
Credit Borrowing Base. As used in this Agreement, the term "Revolving Credit
Borrowing Base" shall mean an amount equal to the lesser of (a) the Collateral
Borrowing Base in effect at that time, all in accordance with the provisions of
Article III of this Agreement, or (b) $25,000,000. 2.6 Variance from Borrowing
Base. Any Revolving Credit Loan shall be conclusively presumed to have been made
to Borrowers by Bank under the terms and provisions hereof and shall be secured
by all of the Collateral and security described or referred to herein or in the
Security Instruments, whether or not such loan conforms in all respects to the
terms and provisions hereof. If Bank should (for the convenience of Borrowers or
for any other reason) make loans or advances which would cause the unpaid
principal amount of the Note to exceed the amount of the applicable Revolving
Credit Borrowing Base, no such variance, change or departure shall prevent any
such loan or loans from being secured by the Collateral and security created or
intended to be created herein or in the Security Instruments. The Revolving
Credit Borrowing Base shall not in any manner limit the extent or scope of the
Collateral and security granted for the repayment of the Note (or any other
Indebtedness) or limit the amount of indebtedness under the Note (or any other
Indebtedness) to be secured. 2.7 Letters of Credit. Bank agrees, upon the terms
and subject to the conditions hereinafter set forth and set forth in Bank's
standard form letter of credit application agreement, to issue Letters of Credit
at the request of Borrowers, provided that (i) no Letters of Credit will be
issued on behalf of or for the account of Borrowers after July 31, 2001, and no
such Letters of Credit will be issued with an expiring date later than July 31,
2001, (ii) no Letter of Credit will be issued on behalf of or for the account of
Borrowers if at the time of issuance the outstanding amount of all Revolving
Credit Loans under the Note would exceed the Revolving Credit Borrowing Base
taking into account the issuance of such Letter of Credit, and (iii) the amount
of all issued and outstanding Letters of Credit on behalf of or for the account
of Borrowers shall not exceed, at any time, $500,000 in the aggregate. If any
Letter of Credit is drawn upon at any time, each amount drawn, whether a full or
partial draw on the Letter of Credit, shall be reflected by Bank as an advance
on the Note effective as of the time of the draw. In consideration of Bank's
agreement to issue the Letters of Credit hereunder, Borrowers agree to pay to
Bank fees equal to one and one-half percent (1-1/2%) per annum on the face
amount of each Letter of Credit prorated for the life of each Letter of Credit,
which fees shall be due and payable to Bank at the time of issuance of each
Letter of Credit. In the event any Letters of Credit are issued on behalf of or
for the account of Borrowers with an expiring date later than July 31, 2001,
(unless the Commitment is renewed in writing by Bank) Borrowers agree to fully
secure such Letter of Credit on or before July 21, 2001, with a certificate of
deposit or time deposit with Bank through the expiration date of such Letters of
Credit, such pledge to be in form and content acceptable to Bank. 2.8 Interest
Rates; Funding Period; Transactional Amounts. (a) Subject to the provisions
hereof, Borrowers shall select the Base Rate Option and/or the Libor-Rate Option
for Loan advances hereunder. The "Base Rate Option" is a rate per annum equal to
the Applicable Prime Rate minus one-quarter of one percentage point (.25%)per
annum. There shall be no minimum Funding Period under the "Base Rate Option".
The "Libor-Rate Option" from which Borrowers may select is a rate per annum
(based on a year of 360 days and actual days elapsed) equal to the Libor-Rate
plus one and eight-tenths percentage points per annum (1.80%). "Libor-Rate"
shall mean the rate of interest quoted for the "London Interbank Offered Rates
(LIBOR)" category of the "Money Rates" column in the Wall Street Journal on the
date of Borrowers' initial Request for a Funding Period (or, if no Wall Street
Journal is published on such day, the next previous publication date thereof) as
the average of quotations at major money center banks for the applicable thirty
(30), sixty (60), ninety (90) or one hundred eighty (180) day Funding Period
available hereunder for the Libor-Rate Option three (3) London Business Days
prior to the first day of such applicable Libor-Rate Funding Period. The
Libor-Rate established on the date of the initial Request for a Funding Period
shall be the interest rate basis used for each day in the applicable thirty
(30), sixty (60), ninety (90) or one hundred eighty (180) day Libor-Rate Funding
Period. Bank shall give prompt notice to Borrowers of the Libor-Rate as so
determined or adjusted, which determination or adjustment shall be conclusive if
made in good faith. If the Wall Street Journal shall cease to publish such
Libor-Rate quotations, Bank shall determine such rates as the average of such
Libor-Rate quotations of three (3) major New York money center banks of whom
Bank shall inquire. At the end of each applicable Funding Period, Borrowers may
either: (i) repay all outstanding balances of principal and interest; or (ii)
select the same or a different Option described above, including the same or a
different Libor Rate Funding Period described below to apply to at least
$500,000 of the outstanding principal balance of the Note. During any applicable
Libor-Rate Funding Period, unless otherwise required by the terms of this
Agreement, Borrowers may not prepay (in part or in whole) the outstanding
principal balance of the Note evidenced by such Funding Period amount and the
Libor-Rate Funding Period shall continue until the end of the applicable
Libor-Rate Funding Period. If the Base Rate Option is selected, then at any time
during the term of the Commitment, Borrowers may notify Bank that Borrowers wish
to convert to the Libor-Rate Option. In such event, a minimum of $500,000 of the
outstanding principal balance of principal on the applicable Note shall convert
to the Libor-Rate Option. At any one time during the term of any of the
Commitments not more than three (3) Libor-Rate Funding Periods may be in effect.
(b) Funding Periods. At any time when Borrowers shall select, convert to or
renew one of the applicable Libor-Rate Funding Periods to apply to the Loans (in
no event less than $500,000), they shall fix such period during which such
Libor-Rate shall apply, such periods (the "Funding Periods") being set forth in
the chart below: Interest Rate Option Available Funding Periods Libor-Rate
Option One month (30 days), two months (60)days, three months (90) days, or six
months (180) days ("Libor-Rate Funding Periods"); provided, that each Libor-Rate
Funding Period shall begin on a London business day. (c) Interest After
Maturity. After the principal amount of any of the Loans outstanding shall have
become past due (by acceleration or past the stated maturity date except as
renewed pursuant to Section 2.9(a) hereof), such Loans shall bear interest for
each day until paid (before and after judgment) at the Default Rate. (d)
Libor-Rate Unascertainable; Impracticability. If (i) on any date on which a
Libor-Rate would otherwise be set, Bank shall have in good faith determined
(which determination shall be conclusive) that: (A) adequate and reasonable
means do not exist for ascertaining such Libor-Rate, (B) a contingency has
occurred which materially and adversely affects the issuance of negotiable
certificates of deposit by Bank on the interbank eurodollar market, as the case
may be, or (C) the effective cost to Bank for funding a Funding Period of the
Libor-Rate Option from a Corresponding Source of Funds shall exceed the
Libor-Rate applicable to such Funding Period, or (ii) at any time Bank shall
have determined in good faith (which determination shall be conclusive) that the
making, maintenance or funding of the Libor-Rate Option has been made unlawful
by compliance by Bank in good faith with any Law or guideline or interpretation
or administration thereof by any Tribunal charged with the interpretation or
administration thereof or with any request or directive of any such Tribunal
(whether or not having the force of law); then, and in any such event, Bank may
notify Borrowers of such determination. Upon such effective date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given) the obligation of Bank to allow Borrowers to select, convert to or
renew the Libor-Rate Option, as the case may be, shall be suspended until Bank
shall have later notified Borrowers of Bank's determination in good faith (which
determination shall be conclusive) that the circumstances giving rise to such
previous determination no longer exists. At the time Bank makes a determination
under subsection (ii) of this Section 2.8(d), such notification by Bank to
Borrowers shall be deemed to provide for conversion of then existing Libor-Rate
Option amounts to the Base Rate Option on the effective date specified in such
Bank's notification. Commencing on such effective date, Bank shall utilize the
Base Rate Option or prepay such Libor Rate Option amounts in accordance with
Section2.10 hereof. If Borrowers have previously notified Bank of the selection
of one or more Libor-Rate Option Funding Periods that have not yet gone into
effect as of the foregoing notification date, such notification shall be deemed
to provide for selection of or conversion to or renewal of the Base Rate Option
instead of the Libor-Rate Option(s). 2.9 Conversion or Renewal of Libor-Rate
Options. (a) Conversion or Renewal. Subject to the provisions of Section 2.8(d)
hereof Borrowers may convert the expiring portion of the Loans to a different
interest rate Option and/or may renew the Libor-Rate Option in accordance with
Section 2.8(a) above. Whenever Borrowers desire to convert or renew any
Libor-Rate Funding Period, Borrowers shall provide Bank, at least two (2)
Business Days prior to the date of the proposed conversion or renewal, with the
following information: (i) the date, which shall be a Business Day, on which the
proposed conversion or renewal is to be made; (ii) the then applicable
Libor-Rate Funding Period selected in accordance with Section 2.8(a) hereof; and
(iii) a fully completed LIBOR Option Rate Sheet, in the form of Exhibit G
attached hereto, duly executed by an Authorized Signatory. Notice having been so
provided, after the date specified in such notice (telephonic or where
applicable, in writing) interest shall be calculated upon the entire principal
amount of the Loan as so converted or renewed. Interest on the principal amount
of the Loan converted or renewed (automatically or otherwise) shall be due and
payable in accordance with the provisions of Section 2.11 hereof below. (b)
Failure to Convert or Renew. Absent due notice from Borrowers of conversion or
renewal in the circumstances described in Section 2.9(a)(ii) hereof, the
Libor-Rate Funding Period for which such notice is not received shall be
converted automatically to the Base Rate Option on the last day of the
applicable expiring Funding Period. 2.10 Prepayments. Subject to the provisions
of Section 2.12, hereof, Borrowers shall have the right at their option from
time to time to prepay the Loans in whole or part without premium or penalty at
any time with respect to the Base Rate Option Loans. In addition, Borrowers may
prepay any part of the Loans funded under an unexpired Libor-Rate Funding Period
on the date specified on a notice by Bank pursuant to Section 2.8(d) hereof. In
connection with any prepayment permitted hereby, Borrowers shall provide Bank
with the following information: (a) The date, which shall be a Business Day, on
which the proposed prepayment is to be made; and (b) The aggregate principal
amount of such partial prepayment, which shall be the sum of the principal
amounts selected pursuant to this Section 2.10 and which shall be an integral
multiple of $100,000 plus applicable fees or charges, if any, imposed by Bank.
2.11 Interest Payments Dates. All interest accrued on the Note shall be due and
payable on the last day of each calendar month, commencing September 30, 1998,
regardless of which Option applies, and on the final maturity date of the Note.
After maturity of the Loans (by acceleration or otherwise), interest thereon
shall be due and payable on demand. 2.12 Additional Compensation in Certain
Circumstances. (a) Compensation for Taxes, Reserves and Expenses on Outstanding
Loans. If any Law or guideline or interpretation or application thereof by any
Tribunal charged with the interpretation or administration thereof or compliance
with any request or directive of any Tribunal (whether or not having the force
of law): (i) imposes, modifies or deems applicable any reserve, special deposit
or similar requirement against assets held by, credit extended by, deposits with
or for the account of, or other acquisition of funds by, Bank (other than
requirements expressly included herein in the determination of the Libor-Rate
hereunder), or (ii) imposes upon Bank any other condition or expense with
respect to this Agreement, the Note or its making, maintenance or funding of any
part of the Loans or any security therefor, and the result of either of the
foregoing is to increase the cost to, reduce the income receivable by or impose
any expense (including loss of margin) upon Bank with respect to this Agreement,
the Note or the funding of any part of the Loans by an amount which Bank deems
to be material (Bank being deemed for this purpose to have made, maintained and
funded each Funding Period(s) of a Libor-Rate Option from a Corresponding Source
of Funds), Bank may notify Borrowers (in no event later than forty-five (45)
days after commencement of such additional costs, deduction in income or
additional expenses) of the amount determined in good faith by Bank together
with reasonable substantiation thereof (which determination shall be conclusive)
to be necessary to compensate Bank for such increase in cost, reduction in
income or additional expense. Upon receiving such notice, Borrowers shall pay
such amounts as determined by Bank within ten (10) Business Days after such
notice is given thereto. (b) Indemnity. In addition to the compensation required
by subsection (a) of this Section 2.12, Borrowers shall indemnify Bank against
any loss or expense (including loss of margin) which Bank has sustained or
incurred as a consequence of any attempt by Borrowers to revoke (expressly, by
later inconsistent notices or otherwise) in whole or part any notice stated
herein to be irrevocable or to prepay any Libor-Rate Option Loan not permitted
by this Agreement(Bank having in its sole discretion the options (A) to give
effect to such attempted revocation or prepayment and obtain indemnity under
this Section 2.12(b) or (B) to treat such attempted revocation or prepayment as
having no force or effect, as if never made). If Bank sustains or incurs any
such loss or expense Bank shall from time to time notify Borrowers of the amount
determined in good faith by Bank (which determination shall be conclusive absent
manifest error) to be necessary to indemnify Bank for such loss or expense (Bank
being deemed for this purpose to have made, maintained or funded each Funding
Period(s) of the Libor-Rate Option from a Corresponding Source of Funds). Such
amount shall be due and payable by Borrowers to Bank ten (10) Business Days
after such notice is given. ARTICLE III COLLATERAL BORROWING BASE 3.1 Initial
Collateral Borrowing Base. Until further determination by Bank in connection
with the proposed refinancing by the Bank of one of Energy's subsidiary limited
liability company's existing third party debt (in which event the semiannual
Collateral Borrowing Base determinations set forth in Section 3.2(a) below shall
continue in full force and effect as therein specified and designated; otherwise
such semiannual determinations of Section 3.2(a) shall be automatically adjusted
to March 31 [instead of July 31] and September 30 [instead of January 31],
respectively, of each year, commencing as of September 30, 1999, with the
Borrowers' data submission dates being concurrently changed to February 28
[instead of June 30] and August 31 [instead of December 31]) or otherwise
pursuant to Section 3.2 of this Agreement, Bank and Borrowers agree that the
initial Collateral Borrowing Base is $7,700,000. 3.2 Determination of the
Collateral Borrowing Base. (a) Borrowers shall deliver to Bank at Borrowers'
cost by each June 30 and December 31, commencing June 30, 1999, such current
data, reports and engineering information as is necessary or appropriate for
Bank's engineers or any other independent petroleum engineer acceptable to Bank
to compile and prepare by each July 31 and January 31 (commencing July 31,
1999), an engineering report in form and substance satisfactory to Bank,
evaluating the proven producing oil and gas reserves attributable to Borrowers'
aggregate interest in the Mortgaged Property (as defined in subsection (b)
below) and the Other Property (as defined in subsection (c) below), together
with the expenses attributable thereto. Such well by well engineering data and
information furnished to Bank by or on behalf of Borrowers shall be accompanied
by such other information as shall be requested by Bank in order for it to make
its determination of the Collateral Borrowing Base, and by a certificate of
Borrowers certifying that Borrowers have good and defeasible title to the
Mortgaged Property and the Other Property interest valued and that payments are
being received from purchasers of production with respect to said interests. At
any time after thirty (30) days of the receipt of such information and in no
event later than each July 31 and January 31 (commencing July 31, 1999) Bank
shall (i) make a determination of the present worth, using such pricing and
discount factor as it deems appropriate pursuant to Bank's then applicable
energy lending policies and procedures, of the future net revenue estimated by
Bank to be received by Borrowers from production from the Mortgaged Property and
the Other Property so evaluated, multiplied by a percentage determined by Bank
to be appropriate on the basis of Bank's then applicable energy lending
criteria; and (ii) report in writing to Borrowers the sum of the evaluation by
Bank of such evaluated oil and gas properties (the "Collateral Borrowing Base"),
which shall in no event exceed Twenty-Five Million Dollars ($25,000,000). Any
increase in the amount of the Collateral Borrowing Base beyond the amount of
$7,700,000 may be conditioned upon increases in the amounts of the Indebtedness
guaranteed by the Guarantors, as described in Section 3.2(d) hereof. The good
faith determinations of Bank in all such respects shall be conclusive. (b) The
term "Mortgaged Property" shall refer only to such properties of Borrowers
covered by the Mortgage (or a supplemental mortgage or deed of trust, duly
executed, acknowledged and delivered by Borrowers to Bank in form satisfactory
to counsel for Bank) and which properties are, at the time: (i) particularly and
adequately described under the Mortgage or other supplemental mortgage and deed
of trust as security for the Indebtedness evidenced by the Note; (ii) completed
or developed (in the case of oil and gas leases) to the extent that value is
being assigned to them by Bank in connection with its evaluation of the
Collateral Borrowing Base and Bank has determined that such properties are
capable of producing oil or gas in commercial quantities; and (iii) approved as
to title to the satisfaction of Bank. (c) The term "Other Property" shall refer
only to such properties of Borrowers which are not described in the Mortgage,
but which are at the time: (i) completed or developed (in the case of oil and
gas leases) to the extent that value is being assigned to them by Bank in
connection with its evaluation of the Collateral Borrowing Base and Bank has
determined that such properties are capable of producing oil or gas in
commercial quantities; and (ii) approved as to title to the satisfaction of
Bank. (d) The Collateral Borrowing Base (initially $7,700,000) shall remain in
effect until otherwise changed by written agreement between Borrowers and Bank
or by Bank pursuant to the procedures established herein. Bank may condition any
increase in the Collateral Borrowing Base above $7,700,000 upon receiving
guaranty agreements from the Guarantors, increasing the aggregate amount of
Indebtedness guaranteed by such guarantors to not less than fifty percent (50%)
of such new increased Collateral Borrowing Base. 3.3 Collateral Borrowing Base
Deficiency. Should the unpaid outstanding principal balance of the Note,
together with the unfunded portion of all outstanding and requested Letters of
Credit, at any time be greater than the Collateral Borrowing Base in effect at
such time, Bank may notify Borrowers in writing of the deficiency. Within
fifteen (15) days from and after the date of any such deficiency notice
Borrowers shall notify Bank in writing of its election to: (a) Make a prepayment
upon the Note in an amount sufficient to reduce the unpaid principal amount of
the Note, when added to the unfunded portion of all outstanding and requested
Letters of Credit, to an amount equal to or less than the amount of the
Collateral Borrowing Base; (b) Make mandatory equal monthly principal
prepayments on the Note due on the next six (6) successive monthly interest
installment due dates on the Note equal in an aggregate amount that will reduce
the outstanding principal balance of the Note, when added to the unfunded
portion of all outstanding and requested Letters of Credit, to the projected
Collateral Borrowing Base as of the next immediate semi-annual redetermination
thereof in accordance with the provisions of Section 3.2(a) hereof; or (c)
Execute and deliver to Bank one or more supplemental mortgages, deeds of trust,
security agreements or pledges encumbering such Other Property or other
collateral or assets in form, substance and value satisfactory to Bank and its
counsel as additional security for the Note (and all other Indebtedness) to the
extent such collateral or properties are acceptable to Bank and of such value,
as determined by Bank, that the Collateral Borrowing Base will be increased to
an amount equal to or greater than the sum of the unpaid principal balance of
the Note plus the unfunded portion of all outstanding and requested Letters of
Credit. If Borrowers shall have elected to make a prepayment on the Note under
Section 3.3(a) hereof, such prepayment shall be due within five (5) Business
Days after Borrowers shall have notified Bank of such election, and the
prepayment shall be applied, at Bank's option, to the principal payments of the
Note in inverse order of maturity. If Borrowers shall elect to make six (6)
equal monthly principal prepayments on the Note due to Bank under Section 3.3(b)
hereof, Bank shall roll forward its then most current engineering determination
and determine the projected Collateral Borrowing Base for the next successive
semiannual determination date (either July 31 or January 31 as the case may be),
or such other semiannual determination date for the Collateral Borrowing Base as
may be effected in accordance with the provisions of Section 3.1 hereof. ARTICLE
IV SECURITY 4.1 Collateral. The repayment of the Indebtedness shall be secured
by a first and prior mortgage lien, deed of trust and security interest in and
to all of the portions of the Mortgaged Property owned or hereafter acquired by
Borrowers, which has been granted to Bank, pursuant to the terms of that certain
Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
(with power of sale) dated as of August 5, 1998, from Energy (the "Original
Mortgage"), that certain First Amended and Supplemental Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment (with power of sale)
dated as of the Closing Date from Energy, in form and substance satisfactory to
the Bank (the "First Amended Mortgage") (the Original Mortgage and the First
Amended Mortgage being collectively referred to herein as the " Energy
Mortgage") and that certain Mortgage, Security Agreement, Financing Statement
and Assignment (with power of sale) dated as of the Closing Date from Services,
as mortgagor, in form and substance satisfactory to the Bank (the "Services
Mortgage") (the Energy Mortgage and the Services Mortgage collectively being
referred to herein as the "Mortgage") together with all proceeds and products of
the items or types of collateral described in this Article IV including without
limitation, insurance proceeds and all cash, money, deposits and deposit or
demand accounts of Borrowers at any time in the possession or control of Bank
(the collateral described herein and in the Security Instruments being
collectively referred to as the "Collateral"). 4.2 Additional Properties. As an
additional condition precedent to any Revolving Credit Loans (other than the
initial Revolving Credit Loan made at the Closing) requested by Borrowers
pursuant to Section 2.3 hereof, Bank has the right, in its sole discretion, to
elect to take any or all of the Other Properties, or any properties to be
acquired in domestic oil and gas reserve acquisitions made by Borrowers with
Revolving Credit Loans funded hereunder, as Collateral for the Indebtedness
pursuant to such supplemental or additional mortgages, deeds of trusts or
security agreements covering such additional properties in form and substance
satisfactory to Bank and its counsel and in full compliance with the criteria of
clauses (i), (ii) and (iii) of subsection 3.2(b) above as additional security
for the Note and the Indebtedness. All of such additional properties will be
deemed part and parcel of the Collateral constituting security for the repayment
of the Indebtedness. ARTICLE V CONDITIONS PRECEDENT TO LOANS 5.1 Conditions
Precedent. The obligation of Bank to make the Revolving Credit Loans is subject
to the satisfaction of all of the following conditions on or prior to the
Closing Date (in addition to the other terms and conditions set forth herein):
(a) No Default. There shall exist no Event of Default or Default on the Closing
Date. (b) Representations and Warranties. The representations, warranties and
covenants set forth in Article VII shall be true and correct on and as of the
Closing Date, with the same effect as though made on and as of the Closing Date.
(c) Loan Documents/Security Instruments. Borrowers shall have delivered to Bank
the First Amended Mortgage, the Services Mortgage and the other Loan Documents,
each appropriately executed by the appropriate parties and, where applicable,
acknowledged to the satisfaction of Bank and dated as of the Closing Date,
together with such financing statements, and other documents as shall be
necessary and appropriate to perfect Bank's mortgage liens, pledge and security
interests in the McIntosh Properties and the other Collateral covered by said
Security Instruments. (d) Note. Borrowers shall have delivered the Note to the
order of Bank, appropriately executed. (e) Certificates. Each of the Borrowers
shall have delivered to Bank a Certificate, dated as of the Closing Date, and
signed by all of the managers of Borrowers certifying (i) to the matters covered
by the conditions specified in subsections (a) and (b) of this Section 5.1, (ii)
that Borrowers and all managers and members thereof have performed and complied
with all agreements and conditions required to be performed or complied with
thereby prior to or on the Closing Date, (iii) to the name and signature of the
manager or managers of Borrowers authorized to execute and deliver the Loan
Documents and any other documents, certificates or writings and to borrow under
this Agreement, and (iv) to such other matters in connection with this Agreement
which Bank shall reasonably determine to be advisable. Bank may conclusively
rely on such Certificates until it receives notice in writing to the contrary.
(f) Proceedings. On or before the Closing Date, all limited liability company
proceedings of each of the Borrowers shall be taken in connection with the
transactions contemplated by the Loan Documents and shall be satisfactory in
form and substance to Bank and its counsel; and Bank shall have received
certified copies, in form and substance satisfactory to Bank and its counsel, of
a full and complete copy of the existing limited liability company articles of
organization and operating agreement of each of the Borrowers, authorizing the
execution and delivery of the mortgage liens and Loan Documents, the borrowings
under this Agreement, including the Note, and the granting of the mortgage liens
and security interests in the Collateral pursuant to the Security Instruments,
to secure the payment of the Indebtedness. (g) Guaranties. Borrowers shall have
caused the Guarantors to deliver to Bank, and Bank shall have received from the
each of the Guarantors, a ratification and confirmation of each of the
Guaranties duly executed and delivered thereby pursuant to the Existing
Agreement, all of which shall be in form and substance acceptable to the Bank.
(h) Acquisition of McIntosh Properties. All conditions to the acquisition of the
McIntosh Properties by the respective Borrowers shall have been met and the
acquisition shall have occurred contemporaneously with the Closing Date. Bank
shall have received copies of, and shall have approved in advance, all
conveyance documents, and other agreements and writings relating to the McIntosh
Properties. Borrowers shall have established to the satisfaction of Bank and its
counsel, that prior to the conveyance, that the Seller had good and merchantable
title to the McIntosh Properties, that the McIntosh Properties consisting of oil
and gas producing properties meet the criteria set forth in Section 3.2(b)
hereof, and that the purchasers of production with respect to the McIntosh
Properties are making payments to the Seller with respect to the McIntosh
Properties without set-off, claim or dispute. (i) Closing Opinion. Outside legal
counsel for Borrowers acceptable to Bank shall have delivered to Bank its
favorable written closing opinion concerning each Borrower's organization,
capacity and due authority, enforceability of the Loan Documents and such other
customary matters as Bank and its legal counsel shall reasonably deem
appropriate. (j) Consents and Other Information. Bank shall have received such
certificates, consents, ratifications, information, documents and assurances as
shall be reasonably requested by Bank. 5.2 Conditions Precedent to All
Additional Revolving Credit Loans. Bank shall not be obligated to make any
Revolving Credit Loan after the initial Revolving Credit Loan (i) if at such
time any Default shall have occurred and be continuing; (ii) if any of the
representations, warranties and covenants contained in Article VII of this
Agreement shall be false or untrue in any material respect on the date of such
loan, as if made on such date; or (iii)unless Borrowers shall have provided to
Bank a Request (whether a written Request or a telephonically authorized request
confirmed by a written Request pursuant to Section 2.3 hereof) for any requested
Revolving Credit Loan, duly executed by Borrowers and in proper form,
establishing that the Revolving Credit Borrowing Base will support the
additional Revolving Credit Loan and that the purpose of such request strictly
complies with the limitations of Article II hereof. Each Request by Borrowers
for an additional Revolving Credit Loan shall constitute a representation by
Borrowers that there is not at the time of such request an Event of Default or a
Default, and that all representations, warranties and covenants in Article VII
of this Agreement are true and correct on and as of the date of each such
request. ARTICLE VI COVENANTS Borrowers covenant and agree with Bank that from
the date hereof and so long as this Agreement is in effect (by extension,
amendment or otherwise) and until payment in full of all Indebtedness and the
performance of all other obligations of Borrowers under this Agreement, unless
Bank shall otherwise consent in writing: 6.1 Payment of Taxes and Claims.
Borrowers will pay and discharge or cause to be paid and discharged all Taxes
imposed upon the income or profits of Borrowers or upon the property, real,
personal or mixed, or upon any part thereof, belonging to Borrowers before the
same shall be in default, and all lawful claims for labor, rentals, materials
and supplies which, if unpaid, might become a Lien upon its property or any part
thereof; provided however, that Borrowers shall not be required to pay and
discharge or cause to be paid or discharged any such Tax, assessment or claim so
long as the validity thereof shall be contested in good faith by appropriate
proceedings, and adequate book reserves shall be established with respect
thereto, and Borrowers shall pay such Tax, charge or claim before any property
subject thereto shall become subject to execution. 6.2 Maintenance of Entity
Existence. Each of the Borrowers will do or cause to be done all things
necessary to preserve and keep in full force and effect its limited liability
company existence, rights and franchises and will continue to conduct and
operate such Borrower's business substantially as being conducted and operated
presently. 6.3 Preservation of Property. Each of the Borrowers will at all times
maintain, preserve and protect all of such Borrower's properties which are used
or useful in the conduct of such Borrower's business whether owned in fee or
otherwise, or leased, in good repair and operating condition; from time to time
make, or cause to be made, all needful and proper repairs, renewals,
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times; and comply with all material leases to which it is a party or under which
it occupies property so as to prevent any material loss or forfeiture
thereunder. 6.4 Insurance. Borrowers will keep or cause to be kept (either
Borrowers or, if applicable, the operator of the Evaluated Property), adequately
insured by financially sound and reputable insurers Borrowers' equipment, motor
vehicles, and all other property of a character usually insured by businesses
engaged in the same or similar businesses, including the Collateral and the
Evaluated Property. Upon demand by Bank any insurance policies covering the
Collateral and the Evaluated Property shall be endorsed to provide for payment
of losses to Bank as its interest may appear, to provide that such policies may
not be canceled, reduced or affected in any manner for any reason without thirty
(30) days prior notice to Bank, and to provide for any other matters which Bank
may reasonably require; and such insurance shall be against fire, casualty and
any other hazards normally insured against and shall be in the amount of the
full value (less a reasonable deductible not to exceed amounts customary in the
industry for similarly situated businesses and properties) of the property
insured. Borrowers shall at all times maintain or, where applicable, cause the
operators of the Evaluated Property maintain adequate insurance by financially
sound and reputable insurers, including without limitation, the following
coverages: (i) insurance against damage to persons and property, including
comprehensive general liability, worker's compensation and automobile liability
and (ii) insurance against sudden and accidental environmental and pollution
hazards and accidents that may occur on the Evaluated Property. 6.5 Compliance
with Applicable Laws. Borrowers will comply, or, where applicable, will use its
best efforts to cause the operator to comply, with the requirements of all
applicable Laws and orders of any Tribunal and obtain any licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
Borrowers' properties or to the conduct of Borrowers' business. 6.6
Environmental Covenants. Borrowers will immediately notify Bank of and provide
Bank with copies of any notifications of discharges or releases or threatened
releases or discharges of a Polluting Substance on, upon, into or from the
Collateral or the Evaluated Property which are given or required to be given by
or on behalf of Borrowers to any federal, state or local Tribunal if any of the
foregoing may materially and adversely affect Borrowers or any part of the
Collateral or the Evaluated Property, and such copies of notifications shall be
delivered to Bank at the same time as they are delivered to the Tribunal.
Borrowers further agree promptly to undertake and diligently pursue to
completion any appropriate and legally required or authorized remedial
containment and cleanup action in the event of any release or discharge or
threatened release or discharge of a Polluting Substance on, upon, into or from
the Collateral or the Evaluated Property. At all times while owning and
operating the Collateral or the Evaluated Property, Borrowers will maintain and
retain complete and accurate records of all releases, discharges or other
disposal of Polluting Substances on, onto, into or from the Collateral or
Evaluated Property, including, without limitation, records of the quantity and
type of any Polluting Substances disposed of on or off the Collateral or the
Evaluated Property. 6.7 Environmental Indemnities. Borrowers hereby agree to
indemnify, defend and hold harmless Bank and each of its officers, directors,
employees, agents, consultants, attorneys, contractors and each of its
affiliates, successors or assigns, or transferees from and against, and
reimburse said Persons in full with respect to, any and all loss, liability,
damage, fines, penalties, costs and expenses, of every kind and character,
including reasonable attorneys' fees and court costs, known or unknown, fixed or
contingent, occasioned by or associated with any claims, demands, causes of
action, suits and/or enforcement actions, including any administrative or
judicial proceedings, and any remedial, removal or response actions ever
asserted, threatened, instituted or requested by any Persons, including any
Tribunal, arising out of or related to: (a) the breach of any representation or
warranty of Borrowers contained in Section 7.5 set forth herein; (b) the failure
of Borrowers to perform any of its covenants contained in Section 6.5 or 6.6
hereunder; (c) the ownership, construction, occupancy, operation, use of the
Collateral or the Evaluated Property prior to the earlier of the date on which
(i) the Indebtedness and obligations secured hereby have been paid and performed
in full and the Security Instruments have been released, or (ii) the Collateral
or the Evaluated Property has been sold by Bank following Bank's ownership of
the Collateral or the Evaluated Property by way of foreclosure of the Liens
granted pursuant hereto, deed in lieu of such foreclosure or otherwise (the
"Release Date"); provided, however, this indemnity shall not apply with respect
to matters caused by or arising solely from Bank's activities during any period
of time Bank acquires ownership of the Collateral or the Evaluated Property. The
indemnities contained in this Section 6.7 apply, without limitation, to any
violation on or before the Release Date of any Environmental Law and any
liability or obligation relating to the environmental conditions on, under or
about the Collateral or the Evaluated Property on or prior to the Release Date
(including, without limitation: (a) the presence on, upon or in the Collateral
or the Evaluated Property or release, discharge or threatened release on, upon
or from the Collateral or the Evaluated Property of any Polluting Substances
generated, used, stored, treated, disposed of or otherwise released prior to the
Release Date, and (b) any and all damage to real or personal property or natural
resources and/or harm or injury including wrongful death, to persons alleged to
have resulted from such release of any Polluting Substances regardless of
whether the act, omission, event or circumstances constituted a violation of any
Environmental Law at the time of its existence or occurrence). The term
"release" shall have the meaning specified in CERCLA/SARA and the terms
"stored," "treated" and "disposed" shall have the meanings specified in
RCRA/HSWA; provided, however, any broader meanings of such terms provided by
applicable laws of the State of Oklahoma shall apply. The provisions of this
Section 6.7 shall be in addition to any other obligations and liabilities
Borrowers may have to Bank at common law and shall survive the Release Date and
shall continue thereafter in full force and effect. Bank agrees that in the
event that such claim, suit or enforcement action is asserted or threatened in
writing or instituted against it or any of its officers, employers, agents or
contractors or any such remedial, removal or response action is requested of it
or any of its officers, employees, agents or contractors for which Bank may
desire indemnity or defense hereunder, Bank shall give written notification
thereof to Borrowers. Notwithstanding anything to the contrary stated herein,
the indemnities created by this Section 6.7 shall only apply to losses,
liabilities, damages, fines, penalties, costs and expenses actually incurred by
Bank as a result of claims, demands, actions, suits or proceedings brought by
Persons who are not the beneficiaries of any such indemnity. Bank shall act as
the exclusive agent for all indemnified Persons under this Section 6.7. With
respect to any claims or demands made by such indemnified Persons, Bank shall
notify Borrowers within thirty (30) days after Bank's receipt of a writing
advising Bank of such claim or demand. Such notice shall identify (i) when such
claim or demand was first made, (ii) the identity of the Person making it, (iii)
the indemnified Person and (iv) the substance of such claim or demand. Failure
by Bank to so notify Borrowers within said thirty (30) day period shall reduce
the amount of Borrowers' obligations and liabilities under this Section 6.7 by
an amount equal to any damages or losses suffered by Borrowers resulting from
any prejudice caused Borrowers by such delay in notification from Bank. Upon
receipt of such notice, Borrowers shall have the exclusive right and obligation
to contest, defend, negotiate or settle any such claim or demand through counsel
of their own selection (but reasonably satisfactory to Bank) and solely at
Borrowers' own cost, risk and expense; provided, that Bank, at its own cost and
expense shall have the right to participate in any such contest, defense,
negotiations or settlement. The settlement of any claim or demand hereunder by
Borrowers may be made only upon the prior approval of Bank of the terms of the
settlement, which approval shall not be unreasonably withheld. 6.8 Financial
Statements. As soon as practicable after the end of each quarter of the fiscal
year period and in any event within forty-five (45) days thereafter, Energy
shall furnish to Bank the following consolidated financial statements, prepared
on an income tax basis and certified by Energy's chief executive officer or
chief financial officer: (i) a consolidated balance sheet of Energy at the end
of such quarter period, (ii) a consolidated statement of income of Energy for
such quarter period, and (iii) a consolidated statement of cash flows of Energy
for such quarter period, setting forth in each case in comparative form the
figures for the previous fiscal year for that period, if applicable, and
cumulative figures for the fiscal year to date, all in reasonable detail. Upon
receipt thereof, Borrowers shall also deliver to Bank a copy of each report
submitted to Borrowers by independent accountants in connection with any annual,
special or other audit made by them including, without limitation, any comment
letter submitted thereby to management pertaining thereto or in connection with
their audit. 6.9 Notice of Default. Immediately upon the happening of any
condition or event which constitutes an Event of Default or Default or any
default or event of default under any other loan, mortgage, financing or
security agreement, Borrowers will give Bank a written notice thereof specifying
the nature and period of existence thereof and what actions, if any, Borrowers
are taking and propose to take with respect thereto. 6.10 Notice of Litigation.
Immediately upon becoming aware of the existence of any action, suit or
proceeding at law or in equity before any Tribunal, an adverse outcome in which
would (i) materially impair the ability of Borrowers to carry on their
respective businesses substantially as now conducted, (ii) materially and
adversely affect the condition (financial or otherwise) of Borrowers, or (iii)
result in monetary damages in excess of $100,000, Borrowers will give Bank a
written notice specifying the nature thereof and what actions, if any, Borrowers
are taking and proposes to take with respect thereto. 6.11 Notice of Claimed
Default. Immediately upon becoming aware that the holder of any note or any
evidence of indebtedness or other security of Borrowers have given notice or
taken any action with respect to a claimed default or event of default
thereunder, Borrowers will give Bank a written notice specifying the notice
given or action taken by such holder and the nature of the claimed default or
event of default thereunder and what actions, if any, Borrowers are taking and
proposes to take with respect thereto. 6.12 Requested Information. With
reasonable promptness, Borrowers will give Bank such other data and information
as from time to time may be reasonably requested by Bank. 6.13 Inspection.
Borrowers will keep complete and accurate books and records with respect to the
Collateral and its other properties, business and operations and will permit
employees and representatives of Bank, upon reasonable notice, to audit, inspect
and examine the same and to make copies thereof and extracts therefrom during
normal business hours. All such records shall be at all times kept and
maintained at the principal offices of Borrowers in Tulsa, Oklahoma. Upon any
Default or Event of Default of Borrowers, it will surrender all of such records
relating to the Collateral to Bank upon receipt of any request therefor from
Bank. 6.14 Maintenance of Employee Benefit Plans. Borrowers will maintain each
employee benefit plan and/or pension plan as to which Borrowers may have any
liability or responsibility in compliance with ERISA and all other Laws
applicable thereto. 6.15 Limitation on Liens. Borrowers will not create or
suffer to exist any Lien upon any of their respective properties or assets
except (i) Liens in favor of Bank securing the Indebtedness; (ii) Liens arising
in the ordinary course of business for sums not due or sums being contested in
good faith and by appropriate proceedings and not involving any deposits,
advances, borrowed money or the deferred purchase price of property or services;
and (iii) Liens permitted to exist under the terms of any of the Security
Instruments. 6.16 Disposition/Negative Pledge re Encumbrance of Collateral and
Other Assets. Borrowers will not sell or encumber any of the Collateral without
first obtaining Bank's written consent thereto and Borrowers will not sell,
lease, transfer, scrap or otherwise dispose of or mortgage, pledge, grant a
security interest in or otherwise encumber any of Borrowers' other properties or
assets, whether for replacement or not, unless such sale or disposition shall be
in the ordinary course of business and for a full and fair consideration,
subject to Borrowers' limited right to sell up to $100,000 worth in the
aggregate of their respective properties or assets not constituting Collateral
(other than and expressly excluding oil and gas leasehold, mining or other
mineral interests wherever located) in the ordinary course of business during
any calendar year without obtaining Bank's prior consent. Prior to consenting to
any sale of Collateral, Bank shall be entitled to redetermine the Collateral
Borrowing Base as provided in Section 3.2 of this Agreement and Borrowers shall
deliver to Bank at Borrowers' cost the data and information described in Section
3.2 needed to make such redetermination. In no event shall Borrowers cause or
permit the voluntary or involuntary pledge, mortgage or other encumbrance,
attachment or levy of or against any of the properties or assets of whatsoever
nature or type to any Person (financial institution or otherwise) without first
obtaining Bank's written consent thereto. 6.17 Other Agreements. Borrowers will
not enter into or permit to exist any agreement (i) which would cause an Event
of Default or a Default hereunder; or (ii) which contains any provision which
would be violated or breached by the performance of Borrowers' obligations
hereunder or under any of the other Loan Documents. 6.18 Limitation on Other
Indebtedness. Borrowers will not create, incur, assume, become or be liable in
any manner in respect of, or suffer to exist, any indebtedness whether evidenced
by a note, bond, debenture, agreement, letter of credit or similar or other
obligation, or accept any deposits or advances of any kind, except (i) trade
payables and current indebtedness (other than for borrowed money) incurred in,
and deposits and advances accepted in, the ordinary course of Borrowers'
existing business; (ii) the Indebtedness; (iii) other indebtedness not to exceed
$100,000, in the aggregate, at any time outstanding; or (iv) the existing
indebtedness more particularly described on Exhibit C hereto. 6.19
Distributions. Borrowers will not declare, pay or become obligated to declare or
pay any distribution or dividend on any class of its limited liability company
interest or capital stock now or hereafter outstanding, make any distribution of
cash or property to holders thereof or of any shares of such stock, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, any of its
limited liability company interest or shares of any class of its capital stock
now or hereafter outstanding; provided, however, that Borrowers may declare and
pay cash distribution or dividends, beginning for calendar year 1998, and only
for so long as and to the extent no default or event of default has occurred and
remains uncured hereunder, limited in amount to Borrowers' members' aggregate
tax obligations directly generated by Borrowers' income from such applicable
calendar year. 6.20 Investments, Loans and Advances. Borrowers will not make
loans or advances to any other Person and will not make capital contributions to
or investments in any other Person except for investments or capital
contributions to TCM, L.L.C., a subsidiary of Energy, in amounts not to exceed
$500,000 in the aggregate at any time outstanding. 6.21 Current Ratio. Each of
the Borrowers will maintain a Current Ratio, calculated as of the last day of
each fiscal quarter, of not less than 1.0:1. 6.22 Cash Flow Coverage Ratio. Each
of the Borrowers will maintain a Cash Flow Coverage Ratio, calculated as of the
last day of each fiscal quarter, of not less than 1.2:1. 6.23 General and
Administrative Expenses. The general and administrative expenses of Borrowers as
shown on Borrowers' respective income statements prepared in accordance with
GAAP will not, in the aggregate, exceed, during any fiscal quarter period, the
greater of (i) $100,000, or (ii) twenty percent (20%) of net operating income of
the respective Borrowers. On a semi-annual period, Bank shall review and
consider modifications to the amounts described in subsections (i) and (ii)
above. Bank shall notify Borrowers in writing of any modifications to such
amounts. ARTICLE VII REPRESENTATIONS AND WARRANTIES To induce Bank to enter into
this Agreement and to make the Loans to Borrowers under the provisions hereof,
and in consideration thereof, Borrowers represent, warrant and covenant as
follows: 7.1 Litigation. Except as set forth on Exhibit D attached hereto, there
is no action, suit, investigation or proceeding threatened or pending before any
Tribunal against or affecting Borrowers or any properties or rights of
Borrowers, which, if adversely determined, would result in a liability of
greater than $100,000 or would otherwise result in any material adverse change
in the business or condition, financial or otherwise, of Borrowers. Borrowers
are not in default with respect to any judgment, order, writ, injunction,
decree, rule or regulation of any Tribunal. 7.2 Conflicting Agreements and Other
Matters. Neither of the Borrowers is in default in the performance of any
material obligation, covenant, or condition in any agreement to which they are a
party or by which they are bound. Neither of the Borrowers is a party to any
contract or agreement which materially and adversely affects their respective
businesses, property or assets, or financial condition. None of the Borrowers is
a party to or otherwise subject to any contract or agreement which restricts or
otherwise affects the right or ability of either of the Borrowers to execute the
Loan Documents or the performance of any of their respective terms. Neither the
execution nor delivery of any of the Loan Documents, nor fulfillment of nor
compliance with their respective terms and provisions will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien (except those created by the Loan Documents) upon any of the properties or
assets of either of the Borrowers pursuant to, or require any consent, approval
or other action by or any notice to or filing with any Tribunal (other than
routine filings after the Closing Date with the Securities and Exchange
Commission, any securities exchange and/or state blue sky authorities) pursuant
to any award of any arbitrator, or any agreement, instrument or Law to which
either of the Borrowers is subject. 7.3 Financial Statements. The consolidated
financial statements of Energy furnished to Bank have been prepared on an income
tax basis, show all material liabilities, direct and contingent, and fairly
present the consolidated financial condition of Energy as at date thereof and
the results of its operations for the periods then ended, and since such date
there has been no material adverse change in the business, financial condition
or operations of either of the Borrowers. 7.4 Title to Properties; Authority.
Each of the Borrowers has full power, authority and legal right to own and
operate the properties which it now owns and operates, and to carry on the lines
of business in which it is now engaged, and as of the Closing Date will have
good and marketable title to the Evaluated Property subject to no Lien of any
kind except Liens permitted by this Agreement. Borrowers have full power,
authority and legal right to execute and deliver and to perform and observe the
provisions of this Agreement and the other Loan Documents. Borrowers further
represent to Bank that any and all after acquired interest in any one or more of
the Evaluated Property being concurrently or subsequently assigned of record to
Borrowers is and shall be deemed encumbered by the Mortgage in all respects. 7.5
Environmental Representations. (a) Borrowers are not subject to any liability or
obligation relating to (i) the environmental conditions on, under or about the
Collateral or the Evaluated Property, including, without limitation, the soil
and ground water conditions at the location of any of Borrowers' respective
properties, or (ii) the use, management, handling, transport, treatment,
generation, storage, disposal, release or discharge of any Polluting Substance;
(b) Borrowers have not obtained and are not required to obtain or make
application for any permits, licenses or similar authorizations to construct,
occupy, operate or use any buildings, improvements, facilities, fixtures and
equipment forming a part of the Collateral or the Evaluated Property by reason
of any Environmental Laws; (c) Borrowers have taken all reasonable steps
necessary to determine and has determined that no Polluting Substances have been
disposed of or otherwise released on, onto, into, or from the Collateral or the
Evaluated Property (the term "release" shall have the meanings specified in
CERCLA/SARA, and the term "disposal" or "disposed" shall have the meanings
specified in RCRA/HSWA; provided, in the event either CERCLA/SARA or RCRA/HSWA
is amended so as to broaden the meaning of any term defined thereby, such
broader meaning shall apply subsequent to the effective date of such amendment
and provided further, to the extent that the laws of any State or Tribunal
establish a meaning for "release," "disposal" or "disposed" which is broader
than that specified in CERCLA/SARA, RCRA/HSWA or other Environmental Laws, such
broader meaning shall apply); (d) To the best of Borrowers' knowledge, there are
no PCB's or asbestos-containing materials, whether in the nature of thermal
insulation products such as pipe boiler or breech coverings, wraps or blankets
or sprayed-on or troweled-on products in, on or upon the Collateral or the
Evaluated Property; and (e) To the best of Borrowers' knowledge, there is no
urea formaldehyde foam insulation in, on or upon the Collateral or the Evaluated
Property. 7.6 Oil and Gas Contracts. All contracts, agreements and leases
related to any of the oil and gas mining, mineral or leasehold properties and
all contracts, agreements, instruments and leases to which either of the
Borrowers is a party, are valid and effective in accordance with their
respective terms, and all agreements included in the oil and gas mining, mineral
or leasehold properties in the nature of oil and/or gas purchase agreements, and
oil and/or gas sale agreements are in full force and effect and are valid and
legally binding obligations of the parties thereto and all payments due
thereunder have been made, except for those suspended for reasonable cause in
the ordinary course of business; and, there is not under any such contract,
agreement or lease any existing default by any party thereto or any event which,
with notice or lapse of time, or both, would constitute such default, other than
minor defaults which, in the aggregate, would not result in losses or damages of
more than $100,000 to Borrowers. 7.7 Take or Pay Obligations, Prepayments, BTU
Adjustments and Balancing Problems. To the best of Borrowers' knowledge, after
diligent inquiry, there is no take or pay obligation under any gas purchase
agreement comprising a portion of the Collateral or the Evaluated Property which
is not matched by a commensurate and corresponding pay or take obligation
binding upon the purchaser under a corresponding gas sales agreement such that
with respect to the ownership and operation of the business operations of
Borrowers or the Collateral or the Evaluated Property, any such obligation in
favor of any seller under any gas purchase agreement to which either of the
Borrowers is a "buyer" is matched by a corresponding obligation on the part of
"purchasers" under corresponding gas sales agreements pursuant to which either
of the Borrowers is the "seller." To the best of Borrowers' knowledge, after
diligent inquiry, neither Borrowers nor the Collateral or the Evaluated Property
is subject to requirements to make BTU adjustments or effect gas balancing in
favor of third parties which would result in Borrowers being required to (i)
deliver gas at a price below that established in applicable gas sales agreements
or on behalf of and for the benefit of third parties in exchange or to otherwise
compensate for prior above market or above contract purchases of gas from
Borrowers or their predecessor in interest, or (ii) balance in kind by allowing
other owners in the Collateral or the Evaluated Property to make up the past
imbalances in gas sales, or (iii) balance in cash by paying other owners of the
Collateral or the Evaluated Property for the past gas imbalances except for the
matters described on Exhibit E hereto which have been disclosed to Bank. 7.8 Gas
Purchase Obligations in Excess of Gas Sales Rights. The ownership and operation
of the business operations of Borrowers or the Collateral or the Evaluated
Property have not resulted or will not result in the existence of minimum
purchase obligations under any gas purchase agreement (relating to the volume of
gas to be taken thereunder or the price to be paid with respect thereto for the
duration of any such gas purchase agreement) which are not matched by
corresponding and commensurate rights to sell all such gas under applicable gas
sales agreements at prices in excess of the amount to be paid therefor under gas
purchase agreements (without regard to costs associated with transporting any
such gas and risks of volume "shrinkage" occurring in the transportation
process). 7.9 Purposes. Borrowers are not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System) and no part of the proceeds of
any borrowing hereunder will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock. If requested by Bank, Borrowers will furnish to Bank a statement in
conformity with the requirements of Federal Reserve Form U-1, referred to in
Regulation U, to the foregoing effect. Neither the Borrowers nor any agent
acting on their behalf has taken or will take any action which might cause this
Agreement or the Note to violate any regulation of the Board of Governors of the
Federal Reserve System (including Regulations G, T, U and X) or to violate any
Securities Laws, state or federal, in each case as in effect now or as the same
may hereafter be in effect. 7.10 Compliance with Applicable Laws. Borrowers are
in compliance with all Laws, ordinances, rules, regulations and other legal
requirements applicable to it and the businesses conducted thereby, the
violation of which could or would have a material adverse effect on its business
condition, financial or otherwise. 7.11 Possession of Franchises, Licenses.
Borrowers possess all franchises, certificates, licenses, permits and other
authorizations from governmental political subdivisions or regulatory
authorities, free from burdensome restrictions, that are necessary in any
material respect for the ownership, maintenance and operation of its properties
and assets, and Borrowers are not in violation of any thereof in any material
respect. 7.12 Leases, Easements and Rights of Way . To the best of their
knowledge, each of the Borrowers enjoys peaceful and undisturbed possession of
all leases, easements and rights of way necessary in any material respect for
the operation of its properties and assets, none of which contains any unusual
or burdensome provisions which might materially affect or impair the operation
of such properties and assets. All such leases, easements and rights of way are
valid and subsisting and are in full force and effect. 7.13 Taxes. Borrowers
have filed all Federal, state and other income tax returns which are required to
be filed and have paid all Taxes, as shown on said returns, and all Taxes due or
payable without returns and all assessments received to the extent that such
Taxes or assessments have become due. All Tax liabilities of Borrowers are
adequately provided for on the books of Borrowers, including any interest or
penalties. No income tax liability of a material nature has been asserted by
taxing authorities for Taxes in excess of those already paid. 7.14 Disclosure.
Neither this Agreement nor any other Loan Document or writing furnished to Bank
by or on behalf of Borrowers in connection herewith contains any untrue
statement of a material fact nor do such Loan Documents and writings, taken as a
whole, omit to state a material fact necessary in order to make the statements
contained herein and therein not misleading. There is no fact known to Borrowers
and not reflected in the financial statements provided to Bank which materially
adversely affects its assets or in the future may materially adversely affect
the business, property, or assets, or financial condition of Borrowers which has
not been set forth in this Agreement, in the Loan Documents or in other
documents furnished to Bank by or on behalf of Borrowers prior to the date
hereof in connection with the transactions contemplated hereby. 7.15 ERISA.
Since the effective date of Title IV of ERISA, no Reportable Event has occurred
with respect to any Plan. For the purposes of this section the term "Reportable
Event" shall mean an event described in Section 4043(b) of ERISA. For the
purposes hereof the term "Plan" shall mean any plan subject to Title IV of ERISA
and maintained for employees of Borrowers, or of any member of a controlled
group of corporations, as the term "controlled group of corporations" is defined
in Section 1563 of the Internal Revenue Code of 1986, as amended (the "Code"),
of which Borrowers are a part. Each Plan established or maintained by Borrowers
is in material compliance with the applicable provisions of ERISA, and Borrowers
have filed all reports required by ERISA and the Code to be filed with respect
to each Plan. Borrowers have met all requirements with respect to funding Plans
imposed by ERISA or the Code. Since the effective date of Title IV of ERISA
there have not been any nor are there now existing any events or conditions that
would permit any Plan to be terminated under circumstances which would cause the
lien provided under Section 4068 of ERISA to attach to the assets of Borrowers.
The value of each Plan's benefits guaranteed under Title IV of ERISA on the date
hereof does not exceed the value of such Plan's assets allocable to such
benefits on the date hereof. 7.16 Ownership of Mortgaged Property. As of the
Closing Date, Borrowers confirm that Energy owns working interests, royalty
interests and net revenue interests in the oil and gas leasehold estate for the
Mortgaged Property covered by the Mortgage: not less than the amounts set forth
on a tract basis on Exhibit F attached to the Existing Agreement, and, insofar
as the McIntosh Properties (oil and gas) are concerned, not less than the
amounts set forth on a tract basis on Exhibit F attached hereto. 7.17
Organization and Capacity. Each of the Borrowers is duly organized, validly
existing and in good standing under the Laws of the State of Oklahoma as a
limited liability company. Each of the Borrowers has the necessary capacity and
authority to enter into this Agreement, the Note, the Security Instruments and
the other Loan Documents and to perform and carry out the terms and provisions
hereof. Field Services is a wholly-owned subsidiary of Energy and Energy is the
only member of Field Services. ARTICLE VIII EVENTS OF DEFAULT 8.1 Events of
Default. If any one or more of the following events (herein called "Events of
Default") shall occur and be continuing for any reason whatsoever (and whether
such occurrence shall be voluntary or involuntary or come about or be effected
by operation of Law or otherwise): (a) Borrowers shall fail to make any monthly
payment of interest due on the Note, or otherwise shall fail to pay the Note
after the same shall become due and payable (whether by extension, renewal,
acceleration, maturity or otherwise); or (b) Any representation or warranty of
Borrowers made herein or in any writing furnished in connection with or pursuant
to any of the Loan Documents shall have been false or misleading in any material
respect on the date when made and not subsequently cured; or (c) Borrowers shall
fail to duly observe, perform or comply with any covenant, agreement or term
(other than payment provisions which are governed by Section 8.1(a) hereof)
contained in this Agreement or any of the Loan Documents and such default or
breach shall have not been cured or remedied within the earlier of thirty (30)
days after Borrowers shall know (or should have known) of its occurrence or
twenty (20) days following receipt of written notice thereof from Bank; or (d)
Borrowers shall default in the payment of principal or of interest on any other
obligation for money borrowed or received as an advance (or any obligation under
any conditional sale or other title retention agreement, or any obligation
issued or assumed as full or partial payment for property whether or not secured
by purchase money Lien, or any obligation under notes payable or drafts accepted
representing extensions of credit) beyond any grace period provided with respect
thereto, or shall default in the performance of any other agreement, term or
condition contained in any agreement under which such obligation is created (or
if any other default under any such agreement shall occur and be continuing
beyond any period of grace provided with respect thereto) if the effect of such
default is to cause, or to permit the holder or holders of such obligation (or a
trustee on behalf of such holder or holders) to cause such obligation to become
due prior to its date of maturity; or (e) Any of the following: (i) either of
the Borrowers shall be unable to pay its debts as they mature, or shall make an
assignment for the benefit of creditors or admit in writing its inability to pay
its debts generally as they become due or fail generally to pay its debts as
they mature; or (ii) an order, judgment or decree is entered adjudicating either
of the Borrowers insolvent or an order for relief under the United States
Bankruptcy Code is entered with respect to such Borrower; or (iii) either of the
Borrowers shall petition or apply to any Tribunal for the appointment of a
trustee, receiver, custodian or liquidator of such Borrower or of any
substantial part of the assets of such Borrower or shall commence any
proceedings relating to such Borrower under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debts, dissolution, or
liquidation Law of any jurisdiction, whether now or hereafter in effect; or (iv)
any such petition or application shall be filed, or any such proceedings shall
be commenced, against either of the Borrowers and such Borrower by any act shall
indicate its approval thereof, consent thereto or acquiescence therein, or an
order, judgment or decree shall be entered appointing any such trustee,
receiver, custodian or liquidator, or approving the petition in any such
proceedings, and such order, judgment or decree shall remain unstayed and in
effect for more than sixty (60) days; or (vi) either of the Borrowers shall fail
to make timely payment or deposit of any amount of tax required to be withheld
by such Borrower and paid to or deposited to or to the credit of the United
States of America pursuant to the provisions of the Internal Revenue Code of
1986, as amended, in respect of any and all wages and salaries paid to employees
of such Borrower; or (f) Any final judgment on the merits for the payment of
money in an amount in excess of $100,000 shall be outstanding against either of
the Borrowers, and such judgment shall remain unstayed and in effect and unpaid
for more than thirty (30) days; or (g) Any Reportable Event described in Section
7.15 hereof which Bank determines in good faith might constitute grounds for the
termination of a Plan therein described or for the appointment by the
appropriate United States District Court of a trustee to administer any such
Plan shall have occurred and be continuing thirty (30) days after written notice
to such effect shall have been given to Borrowers by Bank, or any such Plan
shall be terminated, or a trustee shall be appointed by an appropriate United
States District Court to administer any such Plan or the Pension Benefit
Guaranty Corporation shall institute proceedings to terminate any such Plan or
to appoint a trustee to administer any such Plan; or (h) Any Guarantor shall
give Bank a notice of discontinuance with respect to said Guarantor's Guaranty
or otherwise indicate a refusal, unwillingness or inability to perform on the
obligations of the Guaranty of such Guarantor; and within ten days after written
notice thereof from Bank to the other Guarantors, the other Guarantors have not
extended the amount of their Guaranties (allocated in a manner acceptable to the
Bank) to an amount sufficient to cover the amount of the Guaranty which the
discontinuing Guarantor asserts is not to be covered. (i) Any default or event
of default under any of the other Loan Documents. 8.2 Remedies. Upon the
occurrence of any Event of Default referred to in Section 8.1(e), the Commitment
shall immediately and automatically terminate and the Note and all other
Indebtedness shall be immediately due and payable, without notice of any kind.
Upon the occurrence of any other Event of Default, and without prejudice to any
right or remedy of Bank under this Agreement or the Loan Documents or under
applicable Law of under any other instrument or document delivered in connection
herewith, Bank may (i) declare the Commitment terminated or (ii) declare the
Commitment terminated and declare the Note and the other Indebtedness, or any
part thereof, to be forthwith due and payable, whereupon the Note and the other
Indebtedness, or such portion as is designated by Bank shall forthwith become
due and payable, without presentment, demand, notice or protest of any kind, all
of which are hereby expressly waived by Borrowers. No delay or omission on the
part of Bank in exercising any power or right hereunder or under the Note, the
Loan Documents or under applicable law shall impair such right or power or be
construed to be a waiver of any default or any acquiescence therein, nor shall
any single or partial exercise by Bank of any such power or right preclude other
or further exercise thereof or the exercise of any other such power or right by
Bank. In the event that all or part of the Indebtedness becomes or is declared
to be forthwith due and payable as herein provided, Bank shall have the right to
set off the amount of all the Indebtedness of Borrowers owing to Bank against,
and shall have a lien upon and security interest in, all property of either of
the Borrowers in Bank's possession at or subsequent to such default, regardless
of the capacity in which Bank possesses such property, including but not limited
to any balance or share of any deposit, demand, collection or agency account. At
any time after the occurrence of any Event of Default, Bank may, at its option,
cause an audit of any and/or all of the books, records and documents of
Borrowers to be made by auditors satisfactory to Bank at the expense of
Borrowers. Bank also shall have, and may exercise, each and every right and
remedy granted to it for default under the terms of the other Loan Documents.
ARTICLE IX MISCELLANEOUS 9.1 Notices. Unless otherwise provided herein, all
notices, requests, consents and demands shall be in writing and shall be either
hand-delivered (by courier or otherwise) or mailed by certified mail, postage
prepaid, to the respective addresses specified below, or, as to any party, to
such other address as may be designated by it in written notice to the other
parties: If to Borrowers, to: Red River Energy, L.L.C. 6120 South Yale Suite 813
Tulsa, Oklahoma 74136 Attention: Mr. Robert E. Davis, Jr. (as Agent for all
Borrowers) If to Bank, to: Bank of Oklahoma, National Association P. O. Box 2300
Bank of Oklahoma Tower One Williams Center Tulsa, Oklahoma 74192 Attention:
Energy Department All notices, requests, consents and demands hereunder will be
effective when hand-delivered by Bank to the applicable notice address of
Borrowers or when mailed by certified mail, postage prepaid, addressed as
aforesaid by either party hereto. 9.2 Place of Payment. All sums payable
hereunder shall be paid in immediately available funds to Bank, at its principal
banking offices at Bank of Oklahoma Tower, One Williams Center in Tulsa,
Oklahoma, or at such other place as Bank shall notify Borrowers in writing. If
any interest, principal or other payment falls due on a date other than a
Business Day, then (unless otherwise provided herein) such due date shall be
extended to the next succeeding Business Day, and such extension of time will in
such case be included in computing interest, if any, in connection with such
payment. 9.3 Survival of Agreements. All covenants, agreements, representations
and warranties made herein shall survive the execution and the delivery of Loan
Documents. All statements contained in any certificate or other instrument
delivered by Borrowers hereunder shall be deemed to constitute representations
and warranties by Borrowers. 9.4 Parties in Interest. All covenants, agreements
and obligations contained in this Agreement shall bind and inure to the benefit
of the respective successors and assigns of the parties hereto, except that
neither of the Borrowers may assign its rights or obligations hereunder without
the prior written consent of Bank. 9.5 Governing Law. This Agreement and the
Note shall be deemed to have been made or incurred under the Laws of the State
of Oklahoma and shall be construed and enforced in accordance with and governed
by the Laws of Oklahoma. 9.6 SUBMISSION TO JURISDICTION. BORROWERS HEREBY
CONSENT TO THE JURISDICTION OF ANY OF THE LOCAL, STATE, AND FEDERAL COURTS
LOCATED WITHIN TULSA COUNTY, OKLAHOMA AND WAIVE ANY OBJECTION WHICH BORROWERS
MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY
PROCEEDING IN ANY SUCH COURT AND WAIVES PERSONAL SERVICE OR ANY AND ALL PROCESS
UPON IT, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY MAIL OR
MESSENGER DIRECTED TO IT AT THE ADDRESS SET FORTH IN SUBSECTION 9.1 HEREOF AND
THAT SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL
RECEIPT OR THREE (3) BUSINESS DAYS AFTER MAILED OR DELIVERED BY MESSENGER. 9.7
Maximum Interest Rate. Regardless of any provision herein, Bank shall never be
entitled to receive, collect or apply, as interest on the Indebtedness any
amount in excess of the maximum rate of interest permitted to be charged by Bank
by applicable Law, and, in the event Bank shall ever receive, collect or apply,
as interest, any such excess, such amount which would be excessive interest
shall be applied to other Indebtedness and then to the reduction of principal;
and, if the other Indebtedness and principal are paid in full, then any
remaining excess shall forthwith be paid to Borrowers. 9.8 No Waiver; Cumulative
Remedies. No failure to exercise, and no delay in exercising, on the part of
Bank, any right, power or privilege hereunder or under any other Loan Document
or applicable Law shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege of Bank. The rights and remedies
herein provided are cumulative and not exclusive of any other rights or remedies
provided by any other instrument or by law. No amendment, modification or waiver
of any provision of this Agreement or any other Loan Document shall be effective
unless the same shall be in writing and signed by Bank. No notice to or demand
on Borrowers in any case shall entitle Borrowers to any other or further notice
or demand in similar or other circumstances. 9.9 Costs. Borrowers agree to pay
to Bank on demand all costs, fees and expenses (including without limitation
reasonable attorneys fees and legal expenses and the fees of Bank's engineers
for evaluating the Mortgaged Property) incurred or accrued by Banking connection
with the preparation, execution, closing, delivery, filing, recording and
administration of this Agreement, the Note, the Security Instruments and the
other Loan Documents, or any amendment, waiver, consent or modification thereto
or thereof, or any enforcement thereof. In any action to enforce or construe the
provisions of this Agreement or any of the Loan Documents, the prevailing party
shall be entitled to recover its reasonable attorneys' fees and all costs and
expenses related thereto. 9.10 Headings. The article and section headings of
this Agreement are for convenience of reference only and shall not constitute a
part of the text hereof nor alter or otherwise affect the meaning hereof. 9.11
Severability. The unenforceability or invalidity as determined by a Tribunal of
competent jurisdiction, of any provision or provisions of this Agreement shall
not render unenforceable or invalid any other provision or provisions hereof.
9.12 Exceptions to Covenants. Borrowers shall not be deemed to be permitted to
take any action or fail to take any action which is permitted as an exception to
any of the covenants contained herein or which is within the permissible limits
of any of the covenants contained herein if such action or omission would result
in the breach of any other covenant contained herein. 9.13 Counterparts. This
Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument. 9.14 WAIVER OF JURY.
BORROWERS FULLY, VOLUNTARILY AND EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT,
THE NOTE, THE MORTGAGE OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED (OR WHICH MAY IN THE FUTURE BE DELIVERED) IN CONNECTION HEREWITH OR
ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT. BORROWERS AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. IN WITNESS WHEREOF, the parties hereto
have caused this Agreement to be duly executed and delivered in Tulsa, Oklahoma
effective as of the day and year first above written by the undersigned duly
authorized officer of the Borrowers RED RIVER ENERGY, L.L.C., an Oklahoma
limited liability company By Robert E. Davis, Jr., Executive Vice President and
Chief Financial Officer "Energy" RED RIVER FIELD SERVICES, L.L.C., an Oklahoma
limited liability company By Robert E. Davis, Jr., Executive Vice President and
Chief Financial Officer "Services" (collectively the "Borrowers") BANK OF
OKLAHOMA, NATIONAL ASSOCIATION By Kevin A. Humphrey, Vice President "Bank"
613201v4 RATIFICATION BY GUARANTORS The undersigned Guarantors hereby ratify and
confirm the continuing effectiveness and enforceability of their respective
Limited Guaranty instruments dated as of August 5, 1998 (annexed as Exhibits H-1
through H-6, inclusive, to the Revolving Credit Agreement between Red River
Energy, L.L.C., as borrower ("Energy"), and Bank of Oklahoma, National
Association, as lender, dated as of August 5, 1998) for the Indebtedness
(including the Note) more particularly described and defined in that certain
First Amended and Restated Revolving Credit Agreement between and among Energy
and Red River Field Services, L.L.C., an Oklahoma limited liability company, as
borrowers, and BOK, as lender, dated as of even date herewith, for the
respective maximum principal amounts therein specified with the same force and
effect as if fully restated herein. Dated as of March 30, 1999. Rolf Hufnagel
Janet L. McGehee Robert E. Davis, Jr. Billy L. Baysinger Stephen J. Vogel Brent
A. Biggs (collectively the "Guarantors") EXHIBITS Exhibit A - Revolving Credit
Note Exhibit B - Revolving Loan Request and Certification (the "Request")
Exhibit C - Other Indebtedness Exhibit D - Litigation Exhibit E - Take or Pay
Disputes Exhibit F - Ownership of Mortgaged Property Exhibit G - Libor Option
Rate Sheet EXHIBIT C OTHER INDEBTEDNESS NONE EXHIBIT D LITIGATION NONE EXHIBIT E
TAKE OR PAY DISPUTES NONE EXHIBIT F OWNERSHIP OF MCINTOSH PROPERTY
---------------------------------------- -------------------------------------
------------------------------------- Well or Unit Name GWI NRI
---------------------------------------- -------------------------------------
------------------------------------- EXHIBIT G LIBOR OPTION RATE SHEET